DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-14 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Geise (U.S. Patent 8,833,726) cited in the record.
As to claim 1, Geise discloses an encapsulated printed circuit board (1) as shown in figures 1-2, comprising:
a printed circuit board (11, column 4, line 61) having a top side, a bottom side and a perimeter wall (side surface) coupling the top side and the bottom side;
a low pressure molded material (element 1, column 2, lines 20-27, column 3, line 52 to column 6, line 16, the molding frame 1 having upper and lower molding frames 5 and 3) applied to at least a portion of the perimeter wall (upper molding frame 5 applied on the side surface wall of the circuit board 11) such that a portion of the low pressure molded material (1) extends:
generally perpendicularly to the top side (in a vertical direction on the top surface of the circuit board) and
generally parallel (in a horizontal direction of the side surface of the circuit board) to the perimeter wall (the upper frame 5 applied to the side surface of the circuit board) to create a potting wall (5) extending from the top side at the at least a portion of the perimeter wall (the side wall or surface) and generally parallel to the perimeter wall.
As to claim 2, Geise discloses the low pressure molded material (1) encapsulates the bottom side, see figure 1, the lower frame 3 covers the bottom surface of the circuit board 11.
As to claim 3, Geise discloses the low pressure molded material (1) in figure 1 encapsulates a portion of the top side adjacent to an intersection of the top side and the perimeter wall.
As to claim 4, Geise discloses the potting wall (5) extending from the top side extends from the top side from the portion of the top side adjacent to the intersection of the top side and the perimeter wall.
As to claim 5, Geise discloses the low pressure molded material (1) is a thermoplastic polyamide (column 4, lines 50-51).
As to claim 6, Geise discloses the potting wall and the top side form a volume and a potting material (column 6, line 50+) fills the volume.
As to claim 8, Geise discloses an encapsulated printed circuit board (1) as shown in figures 1-2, comprising:
a printed circuit board (11) having a top side (top surface), a bottom side (bottom surface) and a perimeter wall (side surface) coupling the top side and the bottom side;
a low pressure molded material (1) molded about a majority of the bottom side (by the lower frame 3) and at least a portion of the perimeter wall (the upper frame 5 applied on the side surface of the circuit board) such that a potting wall (5) extends generally perpendicularly to the top side and generally parallel to the perimeter wall at the at least a portion of the perimeter wall, see figure 1.
As to claim 9, Geise discloses the low pressure molded material (1) is a thermoplastic polyamide (column 4, lines 50-51).
As to claim 10, Geise discloses the potting wall and the top side form a volume and a potting material (column 6, lines 50+) fills the volume.
As to claim 11, Geise discloses a method of encapsulating a printed circuit board (1) as shown in figures 1-2, comprising the steps of:
providing a printed circuit board (11) having a top side, a bottom side and a perimeter wall (side surface) coupling the top side and the bottom side;
populating the printed circuit board with a plurality of electronic components (13);
applying a low pressure molded material (1) to at least a portion of the perimeter wall (the upper molding frame 5 applied to the side surface of the circuit board) such that a portion of the low pressure molded material (1) extends:
generally perpendicularly to the top side and
generally parallel to the perimeter wall thereby creating a potting wall (5) extending from the top side at the at least a portion of the perimeter wall.
As to claim 12, Geise discloses creating the potting wall (5) extending from the top side forms a volume (the cavity 25) defined by the top side and the potting wall and further comprising the step of filling the volume with a potting material (column 6).
As to claim 13, Geise discloses a method of encapsulating a printed circuit board as shown in figures 1-2, comprising the steps of:
providing a printed circuit board (11) having a top side, a bottom side and a perimeter wall (a side surface) coupling the top side and the bottom side;
populating the printed circuit board with a plurality of electronic components (13);
molding a low pressure molded material (1) about a majority of the bottom side (lower frame) and at least a portion of the perimeter wall (upper frame 5 applied to the side surface of the circuit board) to form a potting wall (5) that extends generally perpendicularly to the top side and generally parallel to the perimeter wall at the at least a portion of the perimeter wall.
As to claim 14, Geise discloses the potting wall and the top side define a volume and further comprising the step of filling the volume with an encapsulating material, see column 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geise in view of Denzene et al. (‘258) cited in the record.
Regarding claim 7, Geise does not specifically discloses at least one lead wire coupled to the printed circuit board and wherein the low pressure molded material encapsulates a portion of the at least one lead wire coupled to the printed circuit board.
Denzene teaches at least one lead wire (106,108) coupled to the printed circuit board (72) and wherein the low pressure molded (the coating material (90) encapsulates a portion of the at least one lead wire coupled to the printed circuit board.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Denzene employed in the PCB of Geise in order to provide excellent mechanical properties of high flexibility and good resistance.

Response to Arguments
Applicant's arguments filed 03/14/22 have been fully considered but they are not persuasive. Applicant argues:
For claims 1, 8, 11, and 13:
A) Geise reference does not disclose a low pressure molded material applied to the printed circuit board.
After carefully review, examiner respectively disagrees because the low pressure molded material (i.e. a sealing frame 1 of Geise) manufactured by a spray molding process, the spray molding process is a high volume and low pressure (HVLP) gun to spray the molding in to the object.  Geise discloses the spray molding process using a low-pressure molding gun to spray the molding to or applied to the circuit board (11) by a molding frame (1), see column 2-6.
Therefore, Geise meets the limitations as in claim 1.
B) Geise does not disclose a low pressure molded material applied to at least a portion of the perimeter wall such that a portion of the low pressure molded material extends: generally perpendicularly to the top side (in a vertical direction) and generally parallel to the perimeter wall to create a potting wall extending from the top side at the at least a portion of the perimeter wall (the side wall or surface) and generally parallel to the perimeter wall.
Examiner disagrees because Geise clearly discloses the low pressure molded material (the molding frame 1) applied in the circuit board (11, see response as above), and applied to at least a portion of the perimeter wall (the side surface wall of the circuit bard 11), such that a portion of the low pressure molded material (1) extends:
generally perpendicularly to the top side (in a vertical direction to the top surface of the circuit board) and
generally parallel (in a horizontal direction) to the perimeter wall (the side surface wall) to create a potting wall (5) extending from the top side at the at least a portion of the perimeter wall (the side wall or surface) and generally parallel to the perimeter wall.
C) Geise does not disclose the low-pressure mold material to the printed circuit board, there is no gap between the low pressure mold material and the printed circuit board. 
Examiner disagrees because as explained as above, the molded material (1) applied to the side surface of the circuit board (11), and also in the independent claim 1, for examiner claim 1, the applicant does not claim the molded material have to applied to the circuit board in a single or unity form.

For claim 2:
Geise no disclosure or suggestion that the lower frame 3 encapsulates the bottom side of printed circuit board.
Examiner disagrees, as in column 1, limes 43-51, the molding frame (1) having the lower molding frame (3) at least cover or partial cover in the peripheral bottom side of the circuit board.
	For claim 3:
Geise does not disclose the low pressure molded material encapsulates a portion of the top side adjacent to an intersection of the top side and the perimeter wall.
Examiner disagrees because in figure 1 of Geise clearly discloses the molding frame (1) encapsulates to the top surface and side surface of the circuit board 11.
For claim 4:
Geise does not disclose the potting wall extending from the top side extends from the top side from the portion of the top side adjacent to the intersection of the top side and the perimeter wall.
Examiner disagrees because as in figure 1, the potting wall (5) extending from the top side extends from the top side from the portion of the top side adjacent to the intersection of the top side and the perimeter wall.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848